          Case 1:20-cv-07173-JPO Document 5 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KYLE CREWS,
                                 Plaintiff,
                                                                  20-CV-7173 (JPO)
                      -v-
                                                                       ORDER
 MICHAEL MITCHELL, COACH
 LEASING, INC., COACH USA, INC.,
 and SUBURBAN TRAILS, INC.,
                       Defendants.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, County of New York, on

September 2, 2020. Counsel for the plaintiff is directed to file an appearance with this Court no

later than September 18, 2020.

       Counsel for the defendants shall serve a copy of this order on counsel for the plaintiff by

September 11, 2020.

       SO ORDERED.

Dated: September 4, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
